DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination (RCE) received on 16 March 2021.  Claims 1, 11, 12 and 17 have been amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-19 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see Remarks pages 5-6, filed 16 March 2021, with respect to the ground of nonstatutory double patenting rejection of U.S. Patent No. 8,869,666 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5, 7-10, 17 and 18 has been withdrawn. 

Applicant's arguments, see Remarks page 6, filed 16 March 2021, with respect to the ground of nonstatutory double patenting rejection of U.S. Patent No. 9,032,854 have been fully considered but they are not persuasive. The withdrawn claims drawn 
The following is a situation where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply:
(B) The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.  See MPEP 804.01.
The rejection of claims 1-5, 7-9, 11-13, 17 and 18 remain pending.

Applicant’s arguments, see Remarks, filed 16 March 2021, with respect to the ground of nonstatutory double patenting rejection of U.S. Patent No. 9,347,857 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5, 7-10, 17 and 18 has been withdrawn. 

Applicant's arguments, see Remarks page 7, filed 16 March 2021, with respect to the ground of nonstatutory double patenting rejection of U.S. Patent No. 9,921,137 have been fully considered but they are not persuasive. The withdrawn claims drawn to a method comprising a sample sectioning device in response to a restriction requirement imposed by the Patent Office in the prosecution of Application No. 14/710,415 that became U.S. Patent No. 9,921,137 are not the same invention claims pending in the present application.
The following is a situation where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply:
(B) The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.  See MPEP 804.01.
The rejection of claims 1-5, 7-9, 11-13, 17 and 18 remain pending.

Applicant’s arguments, see Remarks pages 7-8, filed 16 March 2021, with respect to the 35 USC 102 and 103 rejections have been fully considered and are 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, 11-13, 17 and 18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10 and 11 of U.S. Patent No. 9,032,854. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-5, 7-9, 11-13, 17 and 18 define an obvious variation of the invention claimed in U.S. Patent No. 9,032,854.  Claims 1-5, 7-9, 11-13, 17 and 18 of the instant application are anticipated by patent claims 1-6, 10 and 11 in that claims 1-6, 10 and 11 of the patent contain all the limitations of claims 1-5, 7-9, 11-13, 17 and 18 of the instant application.  Claims 1-5, 7-9, 11-13, 17 and 18 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1-5, 7-9, 11-13, 17 and 18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent 9,921,137. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-5, 7-9, 11-13, 17 and 18 define an obvious variation of the invention claimed in U.S. Patent No. 9,921,137.  Claims 1-5, 7-9, 11-13, 17 and 18 of the instant application are anticipated by patent claims 1-5 in that claims 1-5 of the patent contain all the limitations of claims 1-5, 7-9, 11-13, 17 and 18 of the instant application.  Claims 1-5, 7-9, 11-13, 17 and 18 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Allowable Subject Matter
Claims 10, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        20 March 2021